Jane Doe

 

Plaintiff(s)/United States

Vv.

St. Paul's School

UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

Case No, 1:18-cv-00390-PB

 

 

Defendant(s)

Please take notice that Jane Doe, Plaintiff

NOTICE OF CHANGE OF ADDRESS

has changed the following information contained in the original ECF Registration Form:

Deborah Marcuse, Sanford Heisler Sharp, 111 8. Calvert St, Ste 1950, Baltimore, MD 21202,

(A410) 834.7490
Date: 12/19/2018

/s/ Deborah K. Marcuse

Deborah K. Marcuse

pro hac vice, NY Bar #4799649
Sanford Heisler Sharp, LLP

111 South Calvert Street, Suite 1950
Baltimore, MD 21202

(410) 834-7420
dmarcuse@sanfordheisler.com

 

 

 

 

 

 

 

 

 
You need not complete a certificate of service for any party served electronically using the court's
CM/ECF system.
CERTIFICATE OF SERVICE

I hereby certify that the foregoing notice was served on the following persons on this
date and in the manner specified herein:

Electronically Served Through ECF:
Elyse D. Echtman, Esq. and Michael J. Connolly, Esq.

Conventionally Served:

[Name and Address of Non-Filing Users]

Date: 12/19/2018 /s/ Deborah K. Marcuse
Deborah K. Marcuse
pro hac vice, NY Bar #4799649
Sanford Heisler Sharp, LLP
111 South Calvert Street, Suite 1950
Baltimore, MD 21202
(410) 834-7420
dmarcuse@sanfordheisler.com _

 

 
